Citation Nr: 1537181	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  07-37 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as secondary to the service-connected irritable bowel syndrome.

2.  Entitlement to an initial rating higher than 30 percent for the service-connected depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to an evaluation higher than 30 percent for the service-connected irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1980 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of       a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part denied service connection for diabetes mellitus and also denied entitlement to a TDIU.  Also on appeal is an August 2008 RO rating decision that granted service connection for depressive disorder and assigned an initial rating of 30 percent effective from March 17, 2006.

In June 2008 the Veteran and his spouse testified in a hearing before the RO's Decision Review Officer (DRO), and in August 2009 they testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  Transcripts of both hearings are of record.

The Board remanded the case to the RO in December 2009, September 2011 and October 2014 for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


During the period under appellate review the RO issued a rating decision in March 2015 that continued a rating of 30 percent for IBS; the Veteran has perfected an appeal and has requested a hearing before the Board by videoconference from the RO.  The appeal on that issue and a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is not etiologically related to service and is not proximately caused or permanently increased in severity by the service-connected irritable bowel syndrome.

2.  The disability picture associated with the Veteran's depressive disorder has  most closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014). 

2.  The requirements to establish entitlement to an initial rating higher than 30 percent for depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided on the service connection claim by letter in May 2006. 


The appeal for an increased rating for depression arises from a grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify on this issue has been satisfied.  

Concerning the duty to assist, the record includes service treatment records, service personnel records, post service treatment records, and records from the Social Security Administration. (SSA).  In response to the Board's remand in October 2014 the RO requested additional treatment records from Drs. Alfield and Shultz; additional treatment records were received from Dr. Alfield but Dr. Shultz did not respond.  The Veteran has not submitted additional records from Dr. Shultz on his own behalf in support of his claim, if any such records exist.

The Board's October 2014 remand did not direct the RO to afford the Veteran additional medical examinations, but the RO determined during the remand period that additional medical examination was were warranted; this was performed in March 2015.  Thus, the Veteran has been afforded appropriate VA examinations to address the issues decided below.  The Board also finds the medical evidence that is now of record is sufficient for the purpose of adjudicating the appeal.

The Veteran was afforded a hearing before a DRO and before the Board, during which he and his spouse presented argument in support of his claims, with the assistance of a representative.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010),      the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officers who chair a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO and VLJ identified the issues to the Veteran, who testified as to the onset of the disorder for which service connection is claimed and the severity of his service-connected disability.  The Veteran also volunteered his relevant treatment history and employment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the hearings.   The hearings focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development  has been accomplished to the extent possible, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Service Connection for Diabetes Mellitus

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Regulations also provide that service connection may   be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for diabetes mellitus is presumed if such disorder became manifest to a compensable degree within the first year after discharge from service, even if not documented during service.  38 C.F.R. §§ 3.307, 3.309(a). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Secondary service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310. VA may grant service connection for disability caused by service-connected disability or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran does not assert on appeal that his diabetes mellitus is directly related to service.  For completeness of review, the Board notes that diabetes mellitus was not identified during service or during the first year after discharge from service.  Diabetes mellitus was identified in 1993, eleven years after discharge from service. 

Nor does he contend that the disease was proximately caused by his service-connected irritable bowel syndrome (IBS).  Rather, he asserts that IBS has caused a permanent increase in the severity of his diabetes mellitus beyond the normal course of the disease.

The record contains voluminous treatment records addressing the Veteran's diabetes and IBS.  Most of those records make clear that the Veteran is noncompliant with    his treatment regime for diabetes.  For example, it was noted that he was afraid of needles and avoided his insulin shots, that he was noncompliant with diet and exercise (October-November 2000 VA treatment notes), that he was experimenting with insulin dosage on his own (July 2003 and September 2004 VA treatment notes),     that he was noncompliant with clinical recommendations and the main obstacle in controlling his diabetes was inconsistencies in meal pattern and diet control (May 2006), that he was not taking insulin correctly resulting in multiple hypoglycemic episodes (September 2006), and that he had "very poor compliance for diabetes" (April 2008 note by Dr. Elkayam).  VA diabetes clinic notes in October-December 2008 and in January- February-April-July 2009 state the Veteran was not recording his blood sugars or bringing his blood glucose log to clinic and was not following clinical guidance about when to take his insulin.  

Some of the medical records also suggest that the Veteran's IBS symptoms were making it difficult to control his diabetes.  For example, a December 2000 VA treatment note indicates IBS may be a factor in lack of diabetes control; a June  2008 consult with Dr. Halawani noting IBS problems would make it challenging to manage diabetes; and a February 2010 VA treatment note indicating IBS made his diabetes hard to control.

Some records suggest both noncompliance and IBS as factors with diabetes.  For example, a VA internal medicine note in March 2011 states blood sugar control was difficult secondary to IBS but also notes it was questionable whether the Veteran was self-administering insulin at more than the prescribed dose.  A  VA diabetes progress note in May 2011 states the Veteran's report of recent "crashing sugars" was not supported by his continuous glucose management system (CGMS) and that the excursions and low blood glucose levels were a result of poor understanding of diabetes concepts and lack of appreciation for insulin dosing.  A VA diabetes progress note in June 2011 cited a "more complicated diabetes control process    due to additional IBS problems and also following own way of caring for diabetes including diet and timing of meds and meals."

Thus, the evidence of record suggests that during attacks of IBS he may be subject to fluctuations in blood sugar; however, but such fluctuations have also been attributed to his significant noncompliance in treating his diabetes.  The question before the Board, then, is whether fluctuations caused by the service-connected   IBS represent a permanent increase in severity of the diabetes, rather than mere exacerbation of symptoms. 

The file contains conflicting medical opinions in regard to the question of aggravation.  In favor of the claim are multiple submissions from Dr. Shultz and     a statement from a VA podiatrist.

The file contains a February 2008 letter from the Veteran's private treating physician, Dr. Shultz, whose letterhead shows her to be a physician in general practice.  Dr. Shultz stated the Veteran's IBS had been making him very dehydrated, which in turn made his insulin-dependent diabetes extremely brittle and uncontrollable.  In an April 2009 letter Dr. Shultz stated that the Veteran had severe irritable bowel disease that caused tremendous inflammation and irritation to his bowel.  This in turn caused extreme elevations in his blood sugars.  Unless the Veteran could get his irritable bowel disease under control with medications he would never be able to control his diabetes and his elevated blood sugars. 

A VA podiatrist executed a Treating Examiner/Source Statement of Physical Capacity in March 2010 stating an opinion that the Veteran's IBS "hastened" his deteriorating condition as a diabetic.  Similarly, Dr. Shultz executed a Treating Examiner/Source Statement of Physical Capacity in March 2010 stating that the Veteran's IBS directly affected his ability to control his diabetes and hastened his deteriorating condition as a diabetic.

Dr. Shultz submitted a letter in January 2011 stating the Veteran had uncontrolled insulin-dependent diabetes mellitus and severe IBS.  He had uncontrolled diarrhea and became severely dehydrated with the bouts of irritable bowel, which in turn caused his blood sugars to rise uncontrollably.  She also submitted a Treating/Examining Source Statement of Physical Capacity in which she stated that the Veteran's IBS has hastened his deteriorating condition as a diabetic.

In May 2013 Dr. Shultz submitted a new opinion in support of the Veteran's claim.  Dr. Shultz stated that the Veteran had a long and complicated course of IBS that caused chronic severe diarrhea and dehydration, for which the Veteran had been hospitalized 20 times over the previous 10 years.  Dr. Shultz also stated the Veteran's diabetes is uncontrolled, and becomes more uncontrolled as the diarrhea and dehydration worsen.  Dr. Shultz stated the Veteran's "dumping" syndrome frequently elevated his blood sugars to over the 400-500 range and that the Veteran often goes into ketoacidosis.  In addition, the Veteran has severe electrolyte imbalance and his HgbA1c levels are never below 13, indicating extremely uncontrolled diabetes.  

In January 2014 Dr. Schultz submitted another letter in support of the Veteran's claim; this letter was written in specific response to a September 2013 opinion of a Veteran's Health Administration (VHA) physician that is discussed below.  Dr. Shultz stated the Veteran had documented attempts to carefully control his diabetes including meal plans, blood sugar charts, endocrinology referrals, weight loss and his knowledge of diabetes and the importance of carbohydrates and insulin interaction; the Veteran had been to several diabetic classes and had numerous strict diet plans but nothing will ever help to get his diabetes under control unless the IBS is controlled.  When the Veteran has IBS flare-ups he becomes too ill to take his insulin, and the only medication that had ever been effective in controlling the Veteran's IBS was taken off the market.  The Veteran's diabetes is very "brittle" and the Veteran has blood sugars of 700-800 that drop into the 20s.  Dr. Shultz stated the VA specialist has not been the Veteran's attending physician for eight years, as she has; since 2006 Dr. Shultz had seen the Veteran over 50 times and he had been hospitalized at least 20 times during that period.  All of the Veteran's attempts seem to never improve his IBS and, in turn, his blood sugar stability.     

The opinions against the claim were provided by VA examiners and a specialist opinion from a VHA endocrinologist.  

The Veteran had a VA diabetes mellitus examination in December 2006 by a VA physician who reviewed the claims file.  The Veteran reported hypoglycemic episodes at unpredictable intervals, perhaps once every two weeks. Following clinical examination the examiner diagnosed diabetes mellitus type 2, not well-controlled, and stated the Veteran's diabetes was not likely caused by or a result of IBS.  

The Veteran was examined in June 2010 by a VA nurse practitioner (NP) who reviewed the claims file.  Although she initially provided a favorable opinion, such opinion was subsequently replaced with a November 2010 addendum opinion.  In the November opinion, the examiner stated that based on review of the previous examination, claims file and medical literature she was rescinding her previous opinion.  She explained that review of current literature showed that the control of blood sugars being affected by IBS was episodic in nature and did not reflect or predict that the effect was permanent.  She also noted that the Veteran had several hospitalizations for uncontrolled diabetes that coincided with bouts of IBS but stated these were episodic and transient in nature.  She stated the Veteran's hemoglobin had varied from 11 to 13 percent over previous 10 years, going up    and down but with no definite worsening trend.  In addition, other factors were present, such as the Veteran not adhering to his medication regimen and failing to monitor his blood sugars at home.  The examiner concluded it was not possible to determine that the Veteran's IBS had permanently aggravated his diabetes; the opinion was cosigned by an attending VA physician.

The Veteran was examined in November 2011 by a VA physician's assistant (PA) who stated an opinion that the Veteran's diabetes was not likely directly caused by service, caused by the service-connected IBS or permanently worsened beyond the natural progress of the disease by the IBS.  The examiner stated as rationale that no causative relationship is known or found in current medical literature between IBS and diabetes mellitus.  (The Board reviewed this examination report and determined the examiner had not addressed the evidence of record suggesting the Veteran had "brittle diabetes" or the evidence supporting a conclusion that diarrhea associated with IBS caused him to become dehydrated, which in turn resulted in poor control of blood sugar levels.  Accordingly, the Board deemed the November 2011 examination report to be inadequate and referred the file for review by a specialist in endocrinology.)
    
The claims file was reviewed in September 2013 by a board-certified endocrinologist affiliated with VHA.  The specialist stated an opinion that the Veteran's diabetes is not likely to have been proximately caused by IBS because the two are distinct diseases; also, the Veteran had risk factors for diabetes in the form of family history and obesity.  The specialist also stated it is not possible, without resorting to speculation, to state that the Veteran's diabetes was permanently worsened by his service-connected IBS.  The specialist stated there is no doubt that recurrent episodes of diarrhea, abdominal pain and constipation can affect blood sugars, but it is not possible to say that the Veteran's diabetes was rendered so difficult to control due to IBS.  During his ambulatory care and diabetic care visits, the Veteran routinely failed to supply information regarding his monitored glucose levels, his food intake or his insulin compliance; such information was essential for providers to develop an appropriate insulin regimen.  If a patient's glucose remains difficult to control after obtaining the required information and developing the appropriate glucose regimen, it can then be determined that the diabetes is in fact "brittle."  In this case, the Veteran's diabetes was poorly controlled, which caused complications, but is not shown to have been uncontrollable.  The specialist stated that the most complete opinion of record consists of a January 2011 clinical visit that recorded subjective symptoms that were inconsistent with continuous glucose monitor (CBM) readings and also showed an assessment that excursions and low blood glucoses were a result of the Veteran's poor understanding of diabetes concepts and lack of insulin dosing.  

The Veteran was examined in March 2015 by a VA physician's assistant (PA) who reviewed the claims file and noted diagnosis of DM-II back to 1993.  The examiner stated an opinion that the Veteran's DM is not due to or aggravated by his IBS.     As rationale, the examiner stated that review of medical literature provided no indication that IBS causes or aggravates DM.  DM is caused by genetic factors (here, both the Veteran's parents were diabetic) and environmental factors such as obesity (as demonstrated in this case by medical evidence).  Noting the conflicting opinions of the VHA physician and Dr. Schultz cited above, the examiner noted that hypoglycemia, as reported by Dr. Schultz, causes abdominal pain, bloating and diarrhea.  There is no medical evidence that IBS can cause progression of DM, but in this case the Veteran's uncontrolled DM has definitely resulted in diarrhea.

As noted above, the file contains conflicting opinion in regard to the question of whether the Veteran's diabetes is aggravated by his service-connected IBS.  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

As an initial matter, the Board notes that the VA podiatrist who executed a favorable opinion in March 2010 did not cite any factual background knowledge and did not provide any rationale for his opinion.  Similarly, the November 2011 VA examiner failed to state a fully-articulated opinion regarding aggravation and also cited no clinical rationale.  The Board accordingly finds those opinions to lack probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

With respect to the opinions provided by Dr. Shultz, the Board notes that her favorable opinions either did not address the Veteran's repeated noncompliance with diabetes treatment or indicated that the Veteran has been compliant with        his diabetes regimen, a fact that is clearly not supported by the VA treatment records and Dr. Shultz's own treatment notes in February 2012 and April 2013.  Accordingly, the Board affords the opinions from Dr. Shultz less probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

Conversely, the Board finds the opinion of the VHA endocrinologist to be of greatest probative value.  The endocrinologist is a specialist in treatment of diabetes, whereas Dr. Shultz is shown to be a general practice physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.").  In responding to the opinion of the VHA specialist, Dr. Shultz was unable to cite any medical error; in essence she asserted that her opinion should be preferred because she had been the Veteran's attending physician for many years and was thus more familiar with his situation.  However, the Court has expressly declined to adopt a rule that accords greater weight to the opinion of the veteran's treating physician over a VA or other physician.  Winsett v. West, 11 Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 (1993).

Moreover, the VHA specialist had access to the entire claims file, to include VA treatment records revealing the Veteran's continued noncompliance with diabetes treatment, whereas it does not appear that Dr. Shultz reviewed such records, in light of her assertion that the Veteran was compliant with treatment regimens.  Thus,   the VA specialist's opinion is based on a wider access to evidence and is more consistent with such expanded evidence.  Finally, the VHA specialist provided a detailed rationale for the conclusions reached.  Accordingly, this opinion is entitled to greatest probative weight.  See Nieves-Rodriguez, supra. 

The Veteran has presented his personal opinion that his service-connected IBS results in glucose spikes that aggravate his nonservice-connected diabetes mellitus beyond the normal progress of the disease.  However, he is shown by clinical evidence to have a  number of factors contributing to glucose spikes; thus, the degree to which he has additional disability due to IBS is a complex medical question not amenable to lay opinion.  Jandreau v. Nicholson, 492 F.3d 1372    (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).   

In sum, based on the evidence of record and analysis above the Board finds that   the most probative evidence indicates the Veteran's diabetes mellitus is not etiologically related to service and is not proximately caused or permanently increased in severity by the service-connected IBS.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


Evaluation of Depressive Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Depressive disorder is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9434.  In relevant part, the rating criteria are as follows.  

A rating of 30 percent is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.   

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty    in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy or theft within the household) but generally functioning pretty well and has some meaningful personal relationships.

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

The period under review begins March 17, 2006, the effective date for service connection.

The Veteran's VA psychiatrist executed a Treating/Examining Source Statement in May 2006 in support of the Veteran's claim for SSA disability.  The psychiatrist stated the Veteran had current diagnoses of recurrent depression and personality disorders.  These diagnoses caused the  Veteran to be occasionally (up to one-third workday) unable to maintain attention and concentration on task work for an extended period in an eight hour day, and occasionally unable to perform within a schedule and/or maintain regular attendance.  The Veteran was frequently (one-third to two-thirds of the workday) unable to work at a complete a normal workday without interruption from psychologically-related symptoms during an eight-hour workday.  His current GAF score was 65.

The Veteran's attending VA psychologist submitted a similar SSA questionnaire in May 2006.  The psychologist's responses differ from those of the psychiatrist only in that the psychologist found "occasional" impairment in all three spheres, whereas the psychiatrist had found "occasional" impairment in two spheres and "frequent" impairment in one sphere.

In September and November 2006 the Veteran presented to the VA psychiatry outpatient clinic for medication management; he was currently taking Wellbutrin for mood and Xanax for anxiety.  Mental status evaluation (MSE) on both occasions showed the Veteran to be alert and oriented times three, with euthymic mood and congruent affect.  Speech was normal; judgment, insight and cognition were intact.  The clinical impression was recurrent major depressive disorder (MDD), stable on medication.  

The Veteran had a VA psychiatric consult in March 2008 during inpatient treatment for uncontrolled diabetes and watery diarrhea, during which he was noted by medical providers to exhibit symptoms of depression.  The Veteran endorsed depression regarding his medical disability and resultant inability to keep a job.  He endorsed occasional suicidal thoughts in the past but denied current suicidal intent or plan.  He also endorsed feelings of guilt and difficulty sleeping.  MSE showed the Veteran to  be oriented times four; his mood was "alright" and affect appropriate.  Thoughts   were coherent, logical and goal-directed and there were no reported hallucinations, delusions or illusions.  Speech was average in rate and volume; judgment and insight were good.  The clinician stated the Veteran's depression was probably exacerbated by his medical condition and vice versa.  The clinician stated the Veteran did not meet diagnostic criteria for MDD but diagnosed depression NOS and assigned a GAF score of 70.

In April 2008 the Veteran presented to the VA psychiatry outpatient clinic for medication management; he had not been seen the clinic for more than a year.  The Veteran was currently still taking Wellbutrin and Xanax.  MSE showed the Veteran to have linear and logical thought process but limited judgment and insight.  The psychiatrist entered diagnosis of depressive disorder NOS and anxiety disorder NOS and assigned a current GAF score of 55.

The Veteran's spouse submitted a letter to VA in June 2008 stating that the Veteran's IBS caused him to be lethargic and depressed; he often spoke of a desire to kill himself.

In a June 2008 VA psychology consult the Veteran endorsed depression with suicidal thoughts.

The Veteran had a VA mental disorders examination in July 2008, performed by a psychologist who reviewed the claims file.  The Veteran endorsed having been depressed 12 days out of the past week [sic], which he attributed to financial problems and to IBS. He denied anhedonia, listing a number of activities he would enjoy if he were in better physical health.  He reported sleeping 2-4 hours per night and stated his energy was not very good.  He denied current suicidal ideation or concentration problems but endorsed low self-esteem and anxiety in social settings.  MSE showed the Veteran to be oriented times three, but his mood was angry and affect constricted.  Psychomotor activity, speech, thought process and thought content were unremarkable.  Attention was intact.  Judgment and insight were intact.  Memory was mildly impaired.  There was no indication of hallucinations, inappropriate behaviors, obsessive/ritualistic behaviors, panic attacks, suicidal thoughts or homicidal thoughts.  Impulse control was fair.  The examiner diagnosed depressive disorder NOS and assigned a current GAF score of 70.  The examiner stated the Veteran's disability picture most closely approximated the criteria for a 30 percent schedular rating.

In September 2008 the Veteran presented to the VA mental health clinic (MHC) for medication management.  He denied current problems with depressed mood, anxiety, sleep, appetite or energy; instead, he wanted to talk about his unemployability and traumatic events in service.  MSE showed the Veteran to have euthymic mood, although he became upset when discussing service connection.  He denied suicidal   or homicidal ideation or plan; judgment and insight were adequate.  The psychiatrist continued the diagnosis of depressive disorder NOS and assigned a current GAF score of 60.

A March 2009 treatment note by the Veteran's attending VA psychologist states that there little counseling could do to modify the Veteran's behavior since secondary gain factors were operative.

An April 2009 letter from a Licensed Clinical Social Worker (LCSW) states the Veteran was currently receiving treatment for anxiety and posttraumatic stress disorder (PTSD)-like symptoms relating to childhood and to military experiences.  He was currently complaining of nightmares, hyperstartle, difficulty concentrating and forgetfulness.

In May 2009 the Veteran presented to the VA MHC complaining of stressful events in service that were causing him current distress and need for "vindication."  MSE showed the Veteran to be alert and oriented times three; his mood was agitated when speaking of events in service but he was redirectable.  Speech was normal.  There was no evidence of a thought disorder.  The Veteran denied suicidal or homicidal ideation or plan.  The Veteran denied hallucinations, delusions or    manic symptoms. Insight and judgment were adequate.  The clinician diagnosed depressive disorder NOS and history of MDD.

The Veteran also had a VA medication management follow-up in May 2009, with   a psychiatrist.  The Veteran was focused on service connection for posttraumatic stress disorder (PTSD) and he described having been beaten during service.  MSE showed the Veteran's mood and affect to be euthymic.  Speech was within normal limits.  Thought process was linear and logical; the Veteran denied suicidal or homicidal intent.  There were no perceptual disturbances, and judgment and insight were both fair.  Medication continued to be Wellbutrin and Xanax.  The psychiatrist diagnosed current depressive disorder NOS and anxiety disorder NOS and assigned a current GAF score of 60.
 
Ms. SG and Ms. JP submitted letters to VA in August 2009 stating they witnessed the Veteran behaving in extremely argumentative and irritable fashion, which caused the Veteran and his spouse to be increasingly socially isolated.

The Veteran testified before the Board in August 2009 that he was having increased symptoms associated with memories of traumatic incidents in service.  He reported anxiety attacks and also reported panic attacks 4-5 times per week.  He reported three suicide attempts prior to 2006 and occasional suicide ideation since then.  As an illustration of "obsessive ritual" the Veteran's spouse stated the Veteran had called his United States Senator 80-100 times per day and had consequently been threatened with arrest; he also called news media.  She also stated the Veteran's speech was often obscure and irrelevant, in that during social engagements the Veteran would inject inappropriate comments relating to himself or the military.  The Veteran's irritability had resulted in both the Veteran and his spouse becoming socially isolated because others avoided him.  The Veteran's spouse also stated the Veteran had allowed his personal hygiene to degrade, and that he would not bathe or brush his teeth unless she insisted he do so.        

The file contains reports by Dr. Alfield dated in May 2009 through April 2010 stating the Veteran had presented with complaints of depressed mood and significant decrease in social and occupational functioning.  The Veteran reported memory impairment, disturbance in executive functions and impairment of abstract thinking although cognitive functions were at a concrete level.  He reported daily depression, constant fatigue, difficulty focusing, severe memory problems and a long history of sleep dysfunction.  The Veteran spent a great deal of time explaining that he was physically and emotionally hazed by "blanket parties" during service.  Dr. Alfield stated the Veteran appeared to be manifesting an "over-endorsement response set" of exaggerated symptoms that may constitute a "cry for help" in certain persons.  Dr. Alfield diagnosed severe chronic PTSD and severe recurrent severe major depressive reaction.  He assigned a current GAF score of 52 in May 2009 and GAF score of 45 on the later examinations, although most treatment notes do not record GAF.  MSE consistently show depression, anxiety, low self-esteem and feelings of hopelessness; however, MSE also consistently show clear speech and no suicidal risk.  MSE intermittently show difficulty with memory and concentration, intermittent irritability and agitation and intermittent impairment     of judgment and/or insight.

(The Board notes at this point that the Veteran filed a claim seeking service connection for PTSD in November 2008, but he withdrew that claim in writing in February 2009.  Accordingly, service connection for PTSD is not an issue before the Board.)

Treatment records from Dr. Shultz show no depression, anxiety, mania, stressors, sleep disturbances, suicidal ideation, paranoia, mental or physical abuse or eating disorder

The Veteran had a VA mental disorders examination in June 2010, performed by    a psychologist who reviewed the claims file.  The Veteran reported he isolated himself at home due to his IBS and had few social acquaintances.  He complained of depressed mood that caused him to want to remain in bed and avoid people.  He endorsed feeling useless and having some passive suicidal thoughts, but denied plan or intent.  He also endorsed chronic situational anxiety that varied in severity.  He reported feeling frustrated at his lack of medical progress and felt he should receive treatment for PTSD, stating that if he had 50 percent or more disability he would not have to pay taxes.  MSE showed the Veteran to have agitated mood and full affect; his speech was loud and spontaneous.  The Veteran was oriented times three.  Attention was intact but thought process was rambling and preoccupied with one   or two topics. There were no delusions, and judgment and insight were both unremarkable.  There were no obsessive or ritualistic behaviors and no panic attacks.  Impulse control was good, without episodes of violence.  The examiner noted the Veteran was not able to maintain minimum personal hygiene but then inconsistently noted there was no impairment of toileting, grooming, self-feeding, bathing or dressing.  Memory was intact.  Psychological test results were invalidated by apparent exaggeration of symptoms.  The examiner diagnosed depression NOS and anxiety NOS, both secondary to IBS, and assigned a GAF score of 60. 
 
In October 2010 the Veteran was involuntarily examined under the Baker Act after expressing a desire to wrap himself in the flag and set himself on fire as a protest against the handling of his case by VA.  His GAF score in the emergency room   was 45.  He was admitted to inpatient status; GAF score on admission was 55. On admission he was noted to have stresses including marital discord, financial woes (bankruptcy and putting house up for auction), unemployment and stress pursuing VA disability claims.  After one night of inpatient treatment the Veteran was discharged at his request.  The discharge diagnosis was depressive disorder NOS, anxiety disorder NOS, history of personality disorder NOS and rule out mood disorder secondary to general medical condition.  MSE on discharge was essentially normal, and GAF score at discharge was 65.

Dr. Alfield submitted a letter to VA in January 2011 stating that the Veteran        had been treated since 2009 for depressed mood and significant impairment of occupational and social functioning.  Current MSE showed the Veteran to have slow and deliberate speech as though searching for words; at other times his speech was rapid.  There was no indication of evasion.  The Veteran was oriented times three.  The Veteran's affect was flat. No autism, delusions or hallucinations were noted.  The Veteran was not psychotic.  The Veteran was depressed and extremely worried about his future, both physically and emotionally.  The Veteran was exhibiting features of PTSD (anxious arousal, depression, anger/irritability, defensive avoidance, disassociation, intensive experience, sexual concerns and dysfunctions, impaired self-references and tension-reduction behavior).  There were occasional feelings of hopelessness and recurring suicidal ideations but no active attempts or plans.  There were no homicidal ideations.  Dr. Alfield diagnosed severe chronic delayed-onset PTSD and severe recurrent major depression, and assigned current GAF score of 45. 

The Veteran presented to the VA MHC in March 2011 complaining of stresses including the loss of his rental property, financial worries and his current appeal   for VA service connection benefits.  MSE showed the Veteran to be dysthymic in mood/affect but was otherwise unremarkable.  The psychiatrist assigned a current GAF score of 58.

Later in March 2011 the Veteran had a psychiatric consult due to depressive symptoms exhibited while he was an inpatient at VA for foot ulcer.  The Veteran's mood was "depressed" but his affect was euthymic and full-range and MSE was otherwise unremarkable.  Current GAF score was 55.

Dr. Villa executed an undated Treating/Examining Source Statement that was received by VA in June 2011.  Dr. Villa stated the Veteran had current diagnoses   of PTSD and recurring severe depression.  These diagnoses caused the Veteran to be frequently (one-third to two-thirds of the workday) unable to maintain attention and concentration on task work for an extended period in an eight hour day, to complete a normal workday without interruptions from psychologically-related symptoms or to perform within a schedule and/or maintain regular attendance.  His current GAF score was 45.

In July 2011 the Veteran presented to the VA psychiatry outpatient clinic for medication management.  The majority of the session was dedicated to the Veteran complaining about his pending appeal for service connection, the inadequacies of the system and the refusal of politicians to help.  MSE showed depressed mood and affect but was otherwise unremarkable.  Current GAF score was 55.

In July 2011 the Veteran was again referred to VA treatment under the Baker Act due to suicide threats that were prompted by his frustrations in obtaining VA benefits.  On admission he adamantly denied any actual suicidal intent and MSE was entirely normal.  GAF score on admission was 50; on discharge the following day his GAF score was 58.

In October 2011 the Veteran was hospitalized by VA for amputation of his right big toe; in the course of the inpatient treatment he had a psychiatric consult in which he endorsed having had two Baker Act commitments due to suicidal ideation (October 2010 and July 2011).  He stated he had switched to a non-VA psychiatric provider because of frustrations with the VA system.  He reported a history of three actual suicide attempts, the most recent three years ago, but denied current suicidal or homicidal intent.  The Veteran reported sleep disturbance and dreams related to stressful events during service.  MSE showed the Veteran to be alert and oriented time four.  His mood was "mad as hell" but his affect was euthymic, average in range and intensity, not labile and congruent to mood.  Psychomotor activity was normal, as was speech.  Memory was intact, and the Veteran's ability to calculate and concentrate was also intact.  Thought process was linear and goal-directed    and thought content was unremarkable.  Insight and judgment were fair.  The psychiatrist diagnosed mood disorder NOS, anxiety disorder NOS and rule out PTSD. Current GAF score was 65.

The Veteran was examined in November 2011 by a VA psychologist who reviewed the claims file.  The Veteran described current stresses of unemployment with attendant financial worries and social isolation resulting from his IBS.  He also reported anxiety symptoms related to physical abuse during service.  In terms of current symptoms the Veteran endorsed nearly-constant withdrawal and isolation; anhedonia and depressed mood; low energy, poor sleep, and poor attention and concentration; passive suicidal ideation without intent; forgetfulness; and, feelings of helplessness, hopelessness and worthlessness.  However, during psychological testing the Veteran over-reported his psychopathology on the MMPI-2 to a degree suggesting a blatant attempt to distort responses for some situational reason.  The examiner then administered the SIRS to assess possible feigning, and the resultant score was indicative of a high likelihood of potential feigning.  The examiner   stated that the only reasonable conclusion one can draw from these test results is that the Veteran exaggerated mental disorder symptoms in the context of seeking compensation benefits; the odds of a "false positive" result in this regard was less than 1 percent.      

The examiner diagnosed "probable malingering" as the only current diagnosis       on examination.  This diagnosis reflected the Veteran's pattern of intentional production of false or grossly exaggerated symptoms as motivated by external incentives (in this case, VA compensation) and was supported by diagnostic results indicative of a high number of feigned symptoms.  The examiner stated that given the significant exaggeration or feigning of symptoms it was impossible, without resorting to speculation, to assess the actual functional impairment associated with the Veteran's mental disorder or to assign a current GAF. 

Treatment records from Dr. Alfield during the period November 2011 through November 2014 are of record.  As before, MSE during the period consistently show depression, anxiety, low self-esteem, feelings of hopelessness and difficulty with concentration; consistently show clear speech and low-to-no suicidal risk; and, intermittently show irritability and agitation, impairment of judgment and insight and intermittently show impairment of memory and concentration.  During the period the Veteran was consistently oriented times four.  Dr. Alfield assigned GAF scores during the period of 55 in March 2012; 59 in October 2012; 60 in December 2012; 55 in March 2013; 59 in June 2013; and, 61-70 in September 2013 through June 2014.

In November 2014 the Veteran reported to Dr. Alfield complaining of worsening symptoms including depression and excessive sleep; he also complained of frustration with VA concerning his ongoing disability claim.  MSE showed the Veteran to have appropriate hygiene and grooming.  Behavior was unremarkable.  Speech was normal, thought process was logical and relevant and associations were intact.  There were no hallucinations, delusions, homicidal or suicidal thoughts or intent. Mood was irritable and anxious, with congruent affect.  Appetite and sleep were characterized as "good."  The Veteran was oriented times four, memory was intact, attention/concentration was fair and insight/judgment was good.  Dr. Alfield noted diagnosis of PTSD, recurrent serious MDD without psychosis and attention-deficit hyperactivity disorder (ADHD).  Current GAF score was 41-50.  

In December 2014 the Veteran presented to Dr. Alfield complaining of depression and anxiety related to recent increased IBS attacks.  MSE showed the Veteran's grooming and hygiene to be appropriate.  Speech was rapid and pressured; spontaneity was limited but articulation and fluency were clear.  Thought process was normal.  Mood was dysphoric and affect congruent but sleep and appetite were good.  The Veteran was oriented times four; memory was intact, concentration was fair and judgment/insight was good.  Dr. Alfield continued the previous diagnosis and the previous GAF score of 41-50.

Dr. Alfield wrote a letter in December 2014 that essentially mirrors his previous letter submitted in January 2011.  Dr. Alfield stated the Veteran has a history of daily depressive mood; there is also impairment of short- and long-term memory.  The Veteran's cognition is concrete.  The Veteran has a history of sleep dysfunction and significant social relationship issues; he also has PTSD.  MSE is as follows.  The Veteran has slow and deliberate speech as if searching for words; at other times his speech is rapid.  His affect is flat.  There are no delusions or hallucinations and the Veteran is not psychotic.  The Veteran is depressed and extremely worried about his future dealing with physical and emotional elements.  PTSD manifests itself in terms of feelings of hopelessness and occasional suicidal ideation although without active plan or attempt.  The Veteran has had at least two Baker Act hospitalizations in recent years.  There is no homicidal ideation.  PTSD also manifests itself through anxious arousal, depression, anger/irritability, defensive avoidance, disassociation, intensive experience, sexual concerns and dysfunctions and impaired self-reliance.   Dr. Alfield diagnosed PTSD and MDD and assigned a current GAF score of 50.  Dr. Alfield specifically stated the Veteran had significantly increased depression and anxiety recently due to his inability to control his blood sugar and blood pressure.  Dr. Alfield stated the Veteran is currently incapacitated and unable to function on a normal and regular basis and should be considered 100 percent disabled.     

Review of the evidence shows a significant difference in reporting the severity of symptoms, with Dr. Alfield assessing a much greater degree of severity than the  VA examiners and providers.  However, Dr. Alfield himself noted that the Veteran was exaggerating his symptoms, and many of the symptoms of which the Veteran complained to Dr. Alfield (daily depression, fatigue, difficulty focusing, severe memory problems) and that he reported to the Board (anxiety attacks, panic attacks 4-5 times per week, obsessive rituals, inability to maintain personal hygiene and irrelevant/obscure speech) were either denied in clinical visits or outright refuted during MSE.

In terms of overall functional capacity, the Veteran's depressive disorder more closely approximates occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  He is shown on MSE to have been generally functioning satisfactorily throughout the period on appeal, with routine behavior, self-care and conversation normal.  He   has had depressed mood, anxiety and sleep impairment, but such symptoms are specifically contemplated by the criteria for the 30 percent rating.

The Veteran's overall functional capacity is not shown to approximate the criteria for the next higher (50 percent rating) in that he is not shown to have had occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect (not shown on MSE); circumstantial, circumlocutory or stereotyped speech (not shown on MSE); difficulty in understanding complex commands (not shown on MSE); impairment of short-term and long-term memory (not consistently shown on MSE); impaired judgment (not consistently shown on MSE); or, impaired abstract thinking (not shown on MSE).  The Veteran testified before the Board in August 2009 that he was having panic attacks 4-5 times per week, but such reports are not documented in any clinical treatment note.  

The Veteran has reported, and his spouse has endorsed, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships, but these symptoms are not shown to have approximated disability at the next higher level.  The Veteran is competent to report current severity of symptoms, and his spouse is competent to offer eyewitness testimony in regard to visible symptoms.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board  may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The clinical evidence in this case shows that Dr. Alfield and the VA examining psychologists in June 2010 and November 2011 considered the Veteran to have been exaggerating or over-reporting the severity of his symptoms, although they differed in regard to the Veteran's motive for having done so (Dr. Alfield cited a "cry for help" whereas the VA psychologist in November 2011 cited a desire for monetary benefits).  Whatever his motivation, the Veteran is shown by three competent medical professionals to be not credible in reporting his symptoms.    The Veteran's spouse may also be motivated by monetary gain.  Ms. SG and Ms.  JP are competent to report visible symptoms, but they have not shown functional limitation so severe as to approximate the next higher level of disability.

The Board has also considered the GAF scores assigned during the period, which varied widely.  For example, during the period May 2009-April 2010 Dr. Alfield was assigning a GAF score of 45, indicative of "serious" symptoms, while VA clinicians were concurrently assigning a GAF score of 60, indicative of "moderate" symptoms.  Similarly, in June 2011 Dr. Villa assigned a GAF score of 45 but in   the same month a VA psychiatrist assigned a GAF score of 55.  Most recently,     Dr. Alfield assigned GAF score of 61-70 in September 2013 through June 2014 indicative of "some mild symptoms" but thereafter assigned GAF score in the range of 45-50 indicating "serious" symptoms.  The Board relies on the actual symptoms shown during the period, to include MSE documented by Dr. Alfield; these examinations show the Veteran to have been generally functioning f satisfactorily with routine behavior, self-care and conversation normal and thus within the criteria for the currently-assigned rating.  See 38 C.F.R. § 4.126(a) (stating that the rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, there must initially be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.      In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

In this case, the schedular rating criteria for mental disorders reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Also, the Board has considered all psychiatric symptomology in determining the Veteran's functional impairment, not just the symptoms listed in the rating criteria.  Mauerhan, 16 Vet. App. 436.  The Board finds the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is accordingly adequate.  Thun, 22 Vet. App. 111, 115.  Consequently, referral for extraschedular consideration is not warranted. 

In sum, based on the evidence of record and analysis above, the Board finds that  the credible and probative evidence reflects a disability picture that most closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  Accordingly, the criteria for increased initial rating are not met and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.
  
 
ORDER

Service connection for diabetes mellitus is denied.

An initial rating higher than 30 percent for depressive disorder is denied.


REMAND

As noted in the Introduction, the Veteran has perfected an appeal in regard to an RO rating decision in March 2015 that denied increased rating for IBS.  The Veteran has requested a videoconference hearing before the Board this issue.  Because such hearings are scheduled by the RO, remand is required.

Additionally, as the claim for a TDIU may be impacted by the Veteran's claim     for an increased rating for IBS, action on such matter is deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing, in accordance with his request.  A copy of the letter notifying the Veteran of the time and place to report should be placed in the claims file. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


